Case 1:18-cr-00457-AJT Document 270-3 Filed 07/08/19 Page 1 of 3 PagelD# 2805

EXHIBIT 3
Case 1:18-cr-00457-AJT Document 270-3 Filed 07/08/19 Page 2 of 3 PagelD# 2806

——. . kee LBB Sn he ae 2-14-77 4:30 ta

Dnwartr 2 awed ty take beim Ky Me by
: LY fred fo peal moe . Crave balleg Oho
RK- Dawid latna. Cl Hal ah am oll.
pe tober ty thi o the fom:
[tee 4 bllad cud talengn = Lat

a Patible clei btn. EE Bays ot Seog

 

When Alin! be ahd ClO at hk trl heb dole,
led As fle ae So hpne py fllaes
PL he tite then SOL fok Te Ub Ludo
sy kee a tyr seiner. Randel cuit he ching
septa .

 

7 efi a taste 2 hae é famanscl
. i ht fice Be
th Buch potas — ole Yn bh.
Tel. fag! foal. GH «cil Kell,
Pun Binet 0 bik ol tl hou Flin L For be
“Op a Ger fet A Crrkderce .
habhd4 — Spine — peid ths to tads
Op- ef. cmuieg Ae co aH dic
LOR ant, 7f Toby pak ctvaky end ad ask pei. teal
é Sed ~ Gosen _Ljht fhe, er tantly. ade _ Ga hide
thei Bete green igh et

be Contd &h)_ i =
ayhd wie Uy ae 7
Medi storm. leapt a fries jtde, _

 

 

MTF-EDVA00055
Case 1:18-cr-00457-AJT Document 270-3 Filed 07/08/19 Page 3 of 3 PagelD# 2807

- fos prt hd &

 

HF Filly Ob. byl. _ Farr
Greet fhiie hr fil _t fttiens P ~ ~ FenP he iteamgberf

Rh Febo trie “ite tte deh |
Ah level = dack here the obeil
Geps_to Lepore ?
Mek .f Matter po} hn Mle sg!
_Addoas _ a9. S be ddstears
Lal fat cane leker Sti pl Cha fell che peitteren
| Csl eolorhen off on pails,
sie Car hl of prablic Volenead 1 FSacconeted. Gor <f blu beck

~ MTF-EDVAOO056
